14-3902
     Shabazz v. Bezio


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 25th day of October, two thousand sixteen.
 4
 5   PRESENT:
 6               AMALYA L. KEARSE,
 7               DENNIS JACOBS,
 8               ROSEMARY S. POOLER,
 9                     Circuit Judges.
10   _____________________________________
11
12   Raheem Shabazz,
13
14                            Plaintiff-Appellant,
15
16                      v.                                                       14-3902
17
18   G. R. Bezio, Correction LT, Clinton Annex
19   Correctional Facility, E. Rice, Correction
20   Sgt. Clinton Annex, Correctional Facility, P.
21   Chase, Correction Lt. Clinton Annex
22   Correctional Facility,
23
24                     Defendants-Appellees.
25   _____________________________________
26
27   FOR PLAINTIFF-APPELLANT:                        Raheem Shabazz, pro se, Albion, New York.
28
29   FOR DEFENDANTS-APPELLEES:                       Martin A. Hotvet, for Eric T. Schneiderman,
30                                                   Attorney General of the State of New York.
 1          Appeal from a judgment of the United States District Court for the Northern District of

 2   New York (Mordue, J., Peebles, M.J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.


 5          Appellant Raheem Shabazz, pro se, appeals from the district court’s dismissal on summary

 6   judgment of his 42 U.S.C. ' 1983 amended complaint. His amended complaint alleges that he

 7   was denied his due process rights to an impartial hearing officer and to a decision supported by

 8   reliable evidence in two prison disciplinary hearings held on April 17 and May 2, 2008. We

 9   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

10   issues on appeal.

11          We review de novo a district court’s grant of summary judgment, with the view that

12   summary judgment is appropriate only “if the movant shows that there is no genuine dispute as to

13   any material fact and the movant is entitled to judgment as a matter of law.” Sousa v. Marquez,

14   702 F.3d 124, 127 (2d Cir. 2012) (internal quotation marks omitted). We may affirm a ruling on

15   grounds not relied on by the district court so long as there is a sufficient record on appeal. See

16   Olsen v. Pratt & Whitney Aircraft, Div. of United Techs. Corp., 136 F.3d 273, 275 (2d Cir. 1998).

17          Due process requires that prison disciplinary hearings be conducted by a “fair and impartial

18   hearing officer.” Kalwasinski v. Morse, 201 F.3d 103, 108 (2d Cir. 1999) (citing McCann v.

19   Coughlin, 698 F.2d 112, 121–22 (2d Cir.1983)). However, “[prison] adjudicators are presumed

20   to be unbiased” and “[t]he degree of impartiality required of prison officials does not rise to the

21   level of that required of judges generally.” Allen v. Cuomo, 100 F.3d 253, 259 (2d Cir. 1996).

22   “Because of the special characteristics of the prison environment, it is permissible for the

                                                       2
23   impartiality of such officials to be encumbered by various conflicts of interest that, in other

24   contexts, would be adjudged of sufficient magnitude to violate due process.”              Francis v.

25   Coughlin, 891 F.2d 43, 46 (2d Cir. 1989). In addition, due process requires that the findings of a

26   prison disciplinary hearing officer be based on some “reliable evidence of the inmate’s guilt.”

27   Luna v. Pico, 356 F.3d 481, 488 (2d Cir. 2004) (internal quotation marks omitted).

28          We conclude that summary judgment was properly granted to defendants because Shabazz

29   has not put forward sufficient evidence of bias at either the April 17 or May 2 hearings and because

30   both decisions were based on reliable evidence. See Luna, 356 F.3d at 488.

31          The only allegation of bias advanced for the April 17 hearing is that defendant G.R. Bezio

32   acted as the hearing officer despite having participated in the investigation of the case in violation

33   of Department of Corrections’ regulations. But a violation of state procedural law does not

34   necessarily mean that the federal due process clause has been violated. Holcomb v. Lykens, 337

35 F.3d 217, 224 (2d Cir. 2003) (“[S]tate statutes do not create federally protected due process

36   entitlements to specific state-mandated procedures.”). Standing alone, the fact that Bezio both

37   heard the case and participated in its investigation is not a conflict “of sufficient magnitude to

38   violate due process.” See Francis, 891 F.2d at 46. Bezio convicted Shabazz of disobeying a

39   direct order based on Shabazz’s own testimony, which was both reliable and sufficient evidence.

40   Bezio also acquitted Shabazz of the other charge against him, which is further evidence that Bezio

41   was impartial.

42          With regard to the May 2 hearing, Shabazz alleges that he witnessed Bezio and P. Chase

43   conversing and that he believes they were rehearsing Bezio’s testimony. But Shabazz did not

44   actually hear the conversation, and Bezio and Chase both deny that they were rehearsing


                                                       3
45   testimony. Shabazz’s unsupported speculation as to the content of the conversation is insufficient

46   to create a genuine dispute of material fact and insufficient to challenge the presumption of

47   impartiality. See Allen, 100 F.3d at 259. The May 2 decision was based on Bezio’s testimony

48   and a misbehavior report, which were reliable evidence sufficient to support the charges against

49   Shabazz. See Luna, 356 F.3d at 488.

50          We have considered all of Shabazz’s remaining arguments and find them to be without

51   merit. Accordingly, we AFFIRM the judgment of the district court.

52                                                FOR THE COURT:
53                                                Catherine O=Hagan Wolfe, Clerk




                                                     4